Response to Amendment
Applicant has amended the claims correction various issues such that claims 3 and 13 no longer stand objected and claims 12 and 16-18 are no longer rejected under 35 U.S.C. 112(b). 

 Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the thermal imaging system with multiple selectable viewing angles and fields of view for vehicle applications of the instant invention.
The instant invention is a system for enhancing vehicular operation. A sensor carrier is mounted to a selected location on a vehicle. At least three thermal imaging sensors are mounted on the sensor carrier wherein each sensor includes a thermal imaging Focal Plane Array (FPA) and associated interface and signal processing elements. Each FPA includes a number of pixels defining the image resolution of the FPA. Optics are associated with each sensor defining the Field of View (FOV) of each sensor. A first sensor of the at least three thermal imaging sensors has a higher resolution compared to second and third sensors of the at least three thermal imaging sensors. The first sensor additionally has a first defined FOV angle of less than 30 degrees, including 24 degrees. The first sensor is disposed in the sensor carrier at a first viewing angle with a viewing axis aligned substantially to a forward orientation of the vehicle. The second and third sensors have a lower resolution compared to the first sensor. The second and third sensors additionally have a second defined FOV angle of greater than 45 degrees, including one of 81 or 55 degrees. The second and third sensors are disposed in the sensor carrier on opposing sides of the viewing angle of the first sensor at second viewing angles with viewing axes greater than 20 degrees from the viewing axis of the first sensor, including the range of 28 to 30 degrees.
In some forward-looking three-sensor embodiments, the center sensor may provide a high-quality narrow field of view of radiometric data for use with tracking algorithms to identify pedestrian and large animal targets for long- range driver identification. The side sensors may provide radiometric data for peripheral vision on short/medium range approaching targets for situational awareness at crosswalks and when approaching or turning corners" [¶0005]. Thus the specific arrangement of thermal image sensors as claimed (and as shown in Fig.8) 
The closest prior art of record is Plemons (US 2010/0295945) (hereinafter Plemons). As cited in prior actions, Plemons discloses one or more sensor pods for mounting on a vehicle. Although the vehicle of Plemons is an armored vehicle, as the system of Plemons is primarily related to situational awareness for vehicles one of ordinary skill in the art would readily understand the sensor pods can be used for other types of vehicles. The sensor pods include a plurality of imaging sensors that observe adjacent and overlapping fields of view. Plemons discloses a variety of types of image sensors that can be used, including thermal/infrared and LWIR imaging sensors. As known in the art, LWIR (long wave infrared) sensors are thermal image sensors. Table 1 shows the specification for example image sensors. The specifications include both a pixel width and pixel height (and thus a resolution) as well as a FOV. As disclosed by Plemons the cameras used in experimental data were MIM500X LWIR cameras with a specified 640x480 focal plane array. Various sensor configurations are disclosed by Plemons, including having a forward sensor and two offset side sensors, as shown in Fig.17. However Plemons differs from the instant invention in several ways. Notably the LWIR sensor of Plemons is disclosed as having a FOV of 73x58 degrees in ¶0076/Table 1 or alternatively a 40 degree FOV in ¶0077. This is notably wider than the FOV angle for the forward thermal imaging sensor of less than 30 degrees, including 24 degrees, as claimed 
Another notable prior art of record is Li et al. (US 2020/0064483) (hereinafter Li). As cited in prior actions, Li also discloses a plurality of imaging sensors mounted on a vehicle with various ranges. The vision sensors of Li are described in ¶0219 as having a variety of degrees, including about 90 degrees. This is notably wider than the forward looking sensor of the instant invention. Li discloses in ¶0132 that forward facing sensors may operate "with a higher resolution or precision than one or more of the backward facing sensors", however there is nothing in Li that suggests the forward facing sensor would have higher resolution relative to the side sensors, like the instant invention. Li discloses cameras, but it is notable that the narrow field of view imaging unit of Li is a LIDAR unit, not a thermal unit. There is nothing in Li that suggests the forward facing high resolution thermal image sensor would have a FOV as narrow as described by the instant invention. In contrast, Li purposefully differentiates between vision sensors like cameras and non-vision sensors and notes vision sensors are used for shorter ranges sensors [¶0203, ¶0208].  Like Plemons, Li fails to disclose the specific thermal sensor arrangement as claimed by claim 1 and as shown in Fig.8. 	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 24, 2021